Citation Nr: 1524201	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of a reduction of rating from 50 percent to 30 percent, effective December 1, 2007, for acquired flat foot.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lumbar potts disease, status post reconstruction. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that reduced the rating assigned for acquired flat foot from 50 to 30 percent.  Following receipt of additional relevant evidence, the claim was readjudicated in November 2007 and March 2008.  See 38 C.F.R. § 3.156(b) (2014).  A statement received from the Veteran in April 2008 conveyed his continued displeasure in the rating reduction, which the Board finds to be more than sufficient to represent a notice of disagreement.  A statement of the case was ultimately issued in December 2009.  A timely substantive appeal followed.  

The record shows that the Veteran raised a claim for a total disability rating based upon individual unemployability (TDIU) in December 2009 and again in February 2010.  A RO letter sent in March 2010 informed the Veteran that the TDIU was not being addressed because it was considered to intertwined with the "current appeal" (i.e., the rating assigned to his feet) and that it would be addressed at the time the appeal was finalized.  As there has been resolution of the rating reduction issue on appeal, the issue of entitlement to a TDIU is referred to the RO for proper consideration and adjudication.

A November 2014 rating decision declined to reopen the Veteran's previously denied claim for service connection for lumbar potts disease, status post reconstruction.  The Board filed a notice of disagreement (NOD) with this denial in January 2015.  No statement of the case (SOC) has been issued for this issue.  Because the filing of an NOD initiates appellate review, the appeal of the denial of reopening for the Veteran's low back claim must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

An improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of his acquired flat foot has not been demonstrated.


CONCLUSION OF LAW

The September 2007 reduction of the disability rating for acquired flat foot from 50 percent to 30 percent was not proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim to restore his 50 percent flat foot evaluation is granted herein, any error related to the VA's duty to notify and assist is moot for this issue.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Reduction is warranted for ratings in effect for fewer than five years if the evidence shows improvement of the condition.  38 C.F.R. § 3.344 (2014).  A disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  38 U.S.C.A. § 1155 (West 2002).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; 38 C.F.R. 3.344(c) (2014).

In general, the reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).

A December 2005 rating decision awarded a 50 percent rating for bilateral pes planus.  The RO essentially determined that the evidence showed that the Veteran suffered from bilateral flatfoot that was not improved by orthopedic shoes or appliances with marked pronation and extreme tenderness of the plantar surfaces of the feet with marked inward displacement.  Reference was made to the findings of a November 2005 VA examination.  

Upon review of the medical record, the Board finds that the evidence weighs against a finding of an improvement in the Veteran's acquired flat foot at the time of the reduction, under the ordinary conditions of life and work.  There is no evidence that his previously non-improving shoe inserts became helpful or that he was able to return to work in any capacity.  In fact, the reduction was promulgated in response to a new claim for TDIU by the Veteran, indicating that his flat feet had not improved with regard to his ability to work.  Although the April 2007 VA examiner considered the Veteran's flat feet "mild," and that he did not require the use of orthopedic foot devices, other contemporaneous medical evidence, including July and August 2007 private treatment records indicate that the Veteran's prognosis was "poor in terms of improvement" and that his pronation was severe with total collapse of the longitudinal arch.  The Board finds that this evidence does not support a finding of improvement in the Veteran's flat feet at the time of the reduction. 

Accordingly, the rating reduction from 50 percent to 30 percent was improper because the evidence of record does not show an improvement in the Veteran's acquired flat foot under the ordinary conditions of life and work.  The Board, therefore, restores the 50 percent rating for acquired flat foot from the date of the rating reduction.  

Statements received from the Veteran, and in particular his January 2010 substantive appeal, indicate that his appeal was limited to the restoration, as opposed to seeking an even higher rating.  Indeed, as a result of the above restoration of the Veteran's 50 percent evaluation, he is now in receipt of the maximum schedular evaluation for flat feet.  He has made no allegation that a higher extraschedular rating is warranted.


ORDER

The reduction of the rating for acquired flat foot from 50 percent to 30 percent, effective December 1, 2007, was not proper, and the Veteran is entitled to restoration of the 50 percent rating for acquired flat foot, effective December 1, 2007, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the denial of reopening of his low back claim.  Therefore, the issue of whether new and material evidence has been submitted to reopen the previously denied claim for service connection for lumbar potts disease, status post reconstruction must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.



Accordingly, the case is REMANDED for the following actions:

Provide the Veteran and his representative with a statement of the case regarding his appeal of the denial of reopening of the claim for service connection for lumbar potts disease, status post reconstruction.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


